Exhibit Third Quarter Fiscal 2009 Supplemental Operating and Financial Data for the Quarter Ended January 31, 2009 CONTACT: Michelle Saari VP - Investors Relations Direct Dial: 701-837-4738 E-Mail:msaari@iret.com 12 Main Street South Minot, ND58701 Tel: 701-837-4738 Fax: 701.838.7785 www.iret.com Supplemental Financial and Operating Data Table of Contents January 31, 2009 Page Company Background and Highlights 2 Investment Cost by Segment 4 Key Financial Data Condensed Consolidated Balance Sheets 5 Condensed Consolidated Statements of Operations 6 Funds From Operations 7 Earnings Before Interest, Taxes, Depreciation and Amortization (EBITDA) 8 Capital Analysis Long-Term Mortgage Debt Analysis 9 Long-Term Mortgage Debt Detail 10-11 Capital Analysis 12 Portfolio Analysis Stabilized Properties Net Operating Income Summary 13 Net Operating Income Detail 14-17 Stabilized Properties and Overall Economic Occupancy Levels by Segment 18 Tenant Analysis Commercial Leasing Summary 19-20 Multi-Family Residential Summary 21 10 Largest Commercial Tenants - Based on Annualized Base Rent 22 Lease Expirations as of January 31, 2009 23 Growth and Strategy Fiscal 2009 Acquisition Summary 24 Definitions 25 1 Table of Contents Company Background and Highlights Third Quarter Fiscal 2009 Investors Real Estate Trust is a self-administered, equity real estate investment trust (REIT) investing in a portfolio of income-producing properties located primarily in the upper Midwest.IRET’s portfolio is diversified among multi-family residential, commercial office, medical (including senior housing), industrial and retail segments. During the three months ended January 31, 2009, IRET acquired an approximately 69,984 square foot office/warehouse property located in Minnetonka, Minnesota, for a purchase price of $4.0 million, consisting of $3.0 million in cash and the balance payable under a promissory note with a ten-year term, at 6% interest.An affiliate of the seller is leasing the property on a triple-net basis for ten years.If the tenant defaults in the initial term of the lease, the then-current balance of the promissory note is forfeited to the Company.The Company had no dispositions in the third quarter of fiscal year 2009. During the third quarter, the Company’s Board of Trustees finalized and disclosed the Company’s long-standing management succession plan, announcing that IRET’s co-founder, and current President and CEO, Thomas A. Wentz, Sr., will be retiring as President and CEO at the Company’s 2009 Annual Meeting of Shareholders, scheduled for September 15, 2009.He will be succeeded in those positions by Timothy P. Mihalick, currently the Company’s Senior Vice President and Chief Operating Officer, and a trustee.Mr. Mihalick will be succeeded as COO by Thomas A. Wentz, Jr. The remainder of the Company’s senior management team will continue in their current positions.Mr.
